UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1969



ALEKSANDR J. STOYANOV; YURI J. STOYANOV,

                Plaintiffs - Appellants,

          v.


DONALD C. WINTER, Secretary of the Navy; GARY M. JEBSEN,
Individually and in his Official Capacity as Head of Code 70,
Carderock Division Naval Surface Warfare Center; JAMES H.
KING, Individually and in his Official Capacity as the Head of
Code 74, Carderock Division Naval Surface Warfare Center; JOHN
C. DAVIES, Individually and in his Official Capacity as the
Deputy Head of Code 74, Carderock Division Naval Surface
Warfare Center; STEPHAN M. FARLEY, Individually and in his
Official Capacity as the Head of Code 741, Carderock Division
Naval Surface Warfare Center; DAVID CARON, Individually and in
his Official Capacity as Assistant Counsel Code 39, Carderock
Division Naval Surface Warfare Center,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-01567-RDB)



Submitted:   February 21, 2008            Decided:   February 25, 2008



Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.



Aleksandr J. Stoyanov, Yuri J. Stoyanov, Appellants Pro Se. John
Walter Sippel, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Aleksandr J. Stoyanov and Yuri J. Stoyanov appeal the

district court’s orders dismissing their claims under Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2000), the Age Discrimination in Employment Act of 1967,

as amended, 29 U.S.C. §§ 621 to 634 (2000), and the Whistleblower

Protection Act, 5 U.S.C. § 2302 (2000).      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Stoyanov v. Winter,

No. 1:05-cv-01567-RDB (D. Md. July 25, 2006; Aug. 15, 2007).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -